NUMBER 13-20-00114-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

MYRA ALEJANDRA LUNA,                                                      Appellee.


              On Appeal from the County Court at Law No. 3
                      of Cameron County, Texas.


                                     ORDER
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      Appellant, the State of Texas, by and through the District Attorney in and for

Cameron County, Texas, has filed a motion for stay of proceedings in the above cause.

On February 10, 2020, the trial court granted a motion to suppress evidence. The State

has filed a notice of appeal and has requested a stay in the trial court’s proceedings

pending disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e)
The Court, having examined and fully considered the motion for stay of proceedings, is

of the opinion that said motion should be granted. The motion for stay is hereby

GRANTED, and the trial court's proceedings are hereby ordered STAYED pending

disposition of the State’s appeal.

                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of March 2020.




                                          2